Per Curiam.
This was an appeal from the chancery court, the Chancellor having overruled defendants’ demurrer to complainants’ bill. At the January term, 1838, of this court the cause was submitted without argument, and by this court the decree of the Chancellor was reversed, the demurrer sustained, and the bill dismissed. At the December term, 1839, a rehearing was applied for, and the question taken under advisement. The ground relied on for a rehearing is, that the court was mistaken in material facts in the case, and the question is, can a rehearing be granted under any circumstances, after the term at which the cause has been decided. The bill, it is believed, is very defective, and this circumstance brought about the error. It was treated as a bill against an administrator, and in truth much of the bill is on matters of administration merely; and supposing, without a very critical examination, that such was the whole scope of the bill, and that, therefore, the remedy was ample in the probate court, the bill was dismissed. But on a more careful examination we find, that a principal ground taken for relief was against the defendant as trustee. There are other considerations connected with this matter, which are entitled to a weighty consideration. Part of the complainants are infants, whose interests are compromitted by the former decree ; for unless a rehearing can be granted, it is a bar to important rights, and leaves them without a remedy. Under *731ordinary circumstances, we should not hesitate to refuse the application. If it were placed on the ground of a mere error in law, or even if there was another remedy, it would be refused. But under the peculiar hardship of this case, we think it but just to grant it, and in doing so we are not without precedent. 6 Munf. 267. 1 Ves. Sen. 205.
Judgment of dismissal set aside, and rehearing granted.